SHARPNACK, Chief Judge,
concurring.
Although I agree with the majority’s conclusion that the evidence was sufficient to support the termination, I respectfully disagree with the majority’s resolution of the collateral estoppel issue. The majority declines to apply the rationale in Adams, 659 N.E.2d at 202, on the basis that Adams faded to consider the “party’s incentive and ability to litigate the prior action, including the interest at stake for the party in the previous proceeding and how the party perceived this interest” as required by Tofany, 616 N.E.2d at 1038. From this characterization of Adams, the majority then concludes that the party’s incentive to litigate a CHINS proceeding is different from the incentive to litigate a termination proceeding. As a result, the majority holds that the principles of collateral estoppel did not preclude McKinney from challenging her admissions to the allegations in the CHINS petition during the termination hearing.
First, I do not agree that the parent’s interest in litigating a CHINS petition differs significantly from the parent’s interest in preventing the termination of parental rights. In both a successful CHINS and a successful termination proceeding, the ultimate determination by the trial court is essentially that the parent is not properly caring for the child. Once this determination is made, intervention by a third party is required to ensure the child’s welfare. A parent would not want to have this type of determination made by a trial court, even at the CHINS level, because a third party would then interfere with the parent’s relationship with the child. A CHINS finding could have far-reaching consequences in other aspects of the parent/child relationship.
Furthermore, the full litigation of the issue of neglect at the CHINS stage is essential to identifying and providing the appropriate services to protect the welfare of the child. The accurate assessment of a parent’s deficiencies and a child’s needs is critical to helping the family improve the child’s care and to preventing future incidents which could lead to further CHINS proceedings or a termination proceeding. With this in mind, a parent should be encouraged to take the CHINS proceeding seriously and should understand that a CHINS determination has serious consequences. Only when the parent understands the consequences of the proceedings will the parent be motivated to improve the child’s care so that further intervention by the OFC will not be needed. By eliminating the preclusive effect of a CHINS determination, we would be sending a message to parents that it is acceptable to admit to the allegations in a CHINS petition merely to simplify the CHINS process because they can always challenge the admission later if they need to. This message minimizes the importance of a CHINS proceeding.
Further, I do not agree that the parent’s motivations in the two proceedings differ because the parent could choose not to fully litigate the issues in the CHINS petition so that the child could receive government services. The number and type of services offered to the child and parent is ultimately within the trial court’s discretion when the child is declared a CHINS. Therefore, the availability of services for the child and parent is neither directly nor primarily dependent upon the parent’s choice to litigate or to admit to the allegation of neglect. In other words, a parent who chooses to litigate the issue of neglect is not later precluded from receiving services to improve his or her parenting ability after the finding that the child is a CHINS, and the trial court would not withhold services to the child on the basis that the parent litigated the issue of neglect rather than admitting to the charge.
Finally, I disagree with the majority’s statement that the application of collateral estoppel in this situation would not serve the interests of judicial economy. While the application of collateral estoppel to termination proceedings might have the indirect effect of causing CHINS proceedings to become more thorough, the CHINS proceeding is the only appropriate stage to litigate the issues raised in the CHINS petition. When the CHINS petition is filed, witnesses, evidence, and records are more readily available than they would be perhaps years later at a termination proceeding. As a result, the evidence before the trial court concerning the CHINS allegations would naturally be more accurate *1142and accessible than it would be at a termination proceeding. In addition, relitigating CHINS determinations during a termination proceeding would complicate and confuse the ultimate issue before the trial court, which is whether the OFC satisfied the statutory requirements for terminating parental rights. Allowing the parent to relitigate the CHINS determinations would also cause undue hardship on the OFC to reproduce witnesses and evidence for incidents that potentially took place years earlier, even though the OFC had already met its burden with respect to the CHINS allegations during the CHINS proceedings. Therefore, relitigating issues which have been previously determined by the trial court does not serve the interest of judicial economy.
With these thoughts, I would have found that McKinney was collaterally estopped from challenging her admissions to the CHINS allegation. However, because the majority concluded that even had the issue been relitigated, the evidence is sufficient to support the termination, I fully concur in the result.